Appeal from a judgment of the County Court of Greene County, rendered February 5, 1975, convicting defendant upon his plea of guilty to the crime of grand larceny in the third degree. The defendant contends that the indeterminate sentence of four years was harsh and excessive or in violation of promise made by his attorney. The record on appeal discloses that prior to accepting the plea the defendant was advised in open court of the fact that the bargain included the sentence imposed and he made no objection. Judgment affirmed. Herlihy, P. J., Kane, Main, Larkin and Reynolds, JJ., concur.
*7829